Exhibit 99.2 INTERIM CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED MARCH 31, 2 (AMOUNTS IN CANADIAN DOLLARS) CONSOLIDATED BALANCE SHEETS (in thousands of Canadian dollars) March 31, December 31, (Unaudited) ASSETS CURRENT Cash $ $ Accounts receivable Deposits and prepaid expenses 24 35 INVESTMENT IN SOUTHCORE (Note 4) CAPITAL ASSETS 41 47 $ $ LIABILITIES CURRENT Accounts payable $ $ Accrued liabilities Deferred revenue 27 Notes payable (Note 5) SECURED SUBORDINATED NOTES (Note 6) SHAREHOLDERS’ DEFICIENCY Share capital (Note 7) Contributed surplus Warrants (Note 8) Stock options (Note 9) Conversion feature on secured subordinated notes (Note 6) Deficit ) $ $ Going concern (Note 2) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 2 CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (in thousands of Canadian dollars, except per share amounts) (Unaudited) Three Months Ended March 31, Revenues (Note 10) $ $ Operating expenses: General and administrative Customer service and technology Sales and marketing 51 17 Stock-based compensation 85 48 Depreciation 6 8 Total operating expenses Loss from operations before the under-noted ) ) Interest expense: Interest on notes payable and secured subordinated notes 29 95 Accretion of secured subordinated notes 33 62 LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) LOSS PER SHARE, BASIC AND DILUTED $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING, BASIC AND DILUTED (000’s) CONSOLIDATED STATEMENTS OF DEFICIT (in thousands of Canadian dollars) (Unaudited) Three Months Ended March 31, DEFICIT, BEGINNING OF PERIOD $ ) $ ) LOSS FOR THE PERIOD ) ) DEFICIT, END OF PERIOD $ ) $ ) See accompanying notes to unaudited interim consolidated financial statements.These unaudited interim consolidated financial statements should be read in conjunction with the annual audited consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands of Canadian dollars) (Unaudited) Three Months Ended March 31, NET INFLOW (OUTFLOW) OF CASH RELATED TO THE FOLLOWING ACTIVITIES OPERATING Loss for the period $ ) $ ) Items not affecting cash: Stock-based compensation 85 48 Depreciation 6 8 Accretion of secured subordinated notes 33 ) ) Changes in non-cash operating working capital (Note 13) 97 ) ) INVESTING Acquisition of capital assets - (4
